NO. 12-15-00216-CV
                               IN THE COURT OF APPEALS
                 TWELFTH COURT OF APPEALS DISTRICT
                                            TYLER, TEXAS


                                                          §
IN RE: THOMAS LYTLE AND ELLEN
LYTLE,                                                    §     ORIGINAL PROCEEDING
RELATORS
                                                          §
                                        MEMORANDUM OPINION
                                            PER CURIAM
         On December 16, 2015, this Court delivered an opinion conditionally granting the
petition for writ of mandamus filed by Thomas Lytle and Ellen Lytle. That opinion and its
corresponding order directed Respondent to vacate her order signed on August 1, 2015, staying
all proceedings in the trial court. Respondent has complied with our opinion and order of
December 16, 2015.

         All issues attendant to this original proceeding having been disposed of, this mandamus
proceeding has now been rendered moot; therefore, the writ need not issue. Accordingly, this
original proceeding is dismissed as moot.

Opinion delivered December 30, 2015.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                    (PUBLISH)
                                  COURT OF APPEALS
     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                          JUDGMENT


                                       DECEMBER 30, 2015

                                        NO. 12-15-00216-CV



                      IN RE: THOMAS LYTLE AND ELLEN LYTLE,
                                     Relators
                                       V.

                                      HON. TERESA DRUM,
                                           Respondent


                                       ORIGINAL PROCEEDING

              ON THIS DAY came to be heard the petition for writ of mandamus filed by
Thomas Lytle and Ellen Lytle who are the relators in Cause No. 14-00172, pending on the
docket of the 294th District Court Judicial District Court of Van Zandt, Texas. Said petition for
writ of mandamus having been filed herein on September 3, 2015, and the same having been
duly considered, because it is the opinion of this Court that this original proceeding should be
dismissed as moot, it is therefore CONSIDERED, ADJUDGED and ORDERED that the said
petition for writ of mandamus be, and the same is, hereby dismissed as moot.

                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.